O’DONO GHUE, Justice.
Findings of Fact.
(1) The plaintiff, May B. Fleischhauer, and her husband, the late Julius A. Fleischhauer, were on July 27, 1932, and on March 22, 1935, actual bona fide residents of the District of Columbia;
(2) That the said Julius A. Fleischhauer died July 15, 1940, while a member of the Metropolitan Police Department of the District of Columbia and of the Metropolitan Police Relief Association of the District of Columbia.
*75Conclusions of Law.
(1) That the marriage of plaintiff and said decedent was terminated by his death on July 15, 1940, prior to the decree in Equity 54473 of this court becoming absolute and taking effect;
(2) That the purported absolute divorce obtained by the late Julius A. Fleischhauer, on July 27, 1932, in the Circuit Court of Westmoreland County, Va., was secured by the fraud practiced on said court by the decedent and is null and void for want of jurisdiction.
(3) That the purported marriage of the said decedent with the defendant Lillian M. Carey, otherwise known as Lillian M. Fleischhauer, on May 27, 1933, was void ab initio.
(4) That the plaintiff is entitled to the pension relief and death benefit payable to the widow of Julius A. Fleischhauer, deceased.